En Juez Asociado Se. "Wolp,
emitió la opinión del tribunal.
En nna acción sobre nugatoria de servidumbre, levanta-miento de vías férreas, injunction y daños y perjuicios, la demandante solicitó también que se decretara un injunction pendente lite.
La corte inferior se negó a expedir una orden de injunction durante la tramitación de la acción (pendente lite) por-que no aparecían daños irreparables y los daños alegados po-dían recobrarse mediante el ejercicio de una acción ordinaria.
Sin detenernos a investigar en la naturaleza exacta de las razones que tuvo la corte para negar la orden, creemos que la actuación de la corte debe ser confirmada por las siguientes razones:
1. Los autos muestran que las alegaciones fueron la única prueba ante la corte y que la contestación alegaba aparente-mente defensas suficientes o discutibles. En estas condicio-nes generalmente una corte de apelación no investigará más allá de la discreción que tuvo la corte inferior al denegar el injunction.
2. Las alegaciones tendían a mostrar convenios, o un en-tendimiento con los anteriores dueños que permitían que un ferrocarril cruzara la finca más o menos permanentemente,, y que en ella funcionaba activamente un ferrocarril en co-nexión con la central de la demandada.
3. La demandante y sus causantes toleraron que pasaran años sin tomar ninguna acción para que las vías férreas fue-ran levantadas y esta falta aparente de cuidado no podía ser *254destruida por la mera presentación de alegaciones juradas con perjuicio inmediato de la demandada y de su activo neg’ocio.
4. No hubo demostración alguna de un gran daño inme-diato para la demandante.
Debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso--ciados Aldrey, Hutchison y Franco Soto.